Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 23 December 2020.  Claims 1-8, 10-16 and 18-21 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivaratri et al. (Hereinafter, Sivaratri, US 2018/0373404 A1).
Per claim 12, Sivaratri discloses method of operating an interface display for an aircraft (Abstract; paragraph [0001]), the method comprising: 
retrieving, by a system operating a protocol-specific interface layer, a user input on the interface display(paragraph [0038], “The user input data module 212 is configured to receive user input interactions with presented avionics system data, and to translate the user input data into an MCDU format for transmission to avionics systems onboard the aircraft…”  ); 
mapping, by way of a mapping table defining formatting definitions of the interface display, the user input to corresponding unformatted system input data(paragraph [0049], “As described herein, the MCDU translation table 400 is used by the system to convert or translate intercepted MCDU data such that the intercepted MCDU data may be presented by a computing device (reference 102, FIG. 1) for potential user interaction associated with one or more of the aircraft subsystems and/or relevant cockpit applications and other applications resident on the computing device (reference 102, FIG. 1). “); 
communicating the unformatted system input data to an avionics system by way of a protocol-agnostic interface layer (paragraph [0038], “…As described herein, the user input data module 212 receives user input selections, commands, and data entry (via the user interface 206) applicable to one or more avionics systems, translates the user input data into a format compatible with MCDU communications, and transmits the user input data (via the communication device 208) “); and
 in response to the communicating, performing a system action, by the avionics system, including the unformatted system input data (e.g., process 700 as shown in Fig. 7; paragraphs [0057-0059];  Examiner’s Note: Thus, Sivaratri discloses a GUI that replaces the avionics system’s standard displays and allows the pilot to enter avionics data using devices such as laptops, tablet computers, etc.).
Per claim 13, Sivaratri discloses the method of claim 12, further comprising: 
retrieving, by the protocol-agnostic interface layer, unformatted stored data(paragraph [0038], “The user input data module 212 is configured to receive user input interactions with presented avionics system data, and to translate the user input data into an MCDU format for transmission to avionics systems onboard the aircraft…”  );
 mapping, by way of the mapping table, the unformatted stored data to formatted stored data(paragraph [0049], “As described herein, the MCDU translation table 400 is used by the system to convert or translate intercepted MCDU data such that the intercepted MCDU data may be presented by a computing device (reference 102, FIG. 1) for potential user interaction associated with one or more of the aircraft subsystems and/or relevant cockpit applications and other applications resident on the computing device (reference 102, FIG. 1). “); 
communicating the formatted stored data from the protocol-agnostic interface layer to at least one of the protocol-specific interface layer(paragraph [0038], “…As described herein, the user input data module 212 receives user input selections, commands, and data entry (via the user interface 206) applicable to one or more avionics systems, translates the user input data into a format compatible with MCDU communications, and transmits the user input data (via the communication device 208) “) associated with least one of the two different interface displays (Fig. 7 and paragraphs [0057-0059] describes layer to connects to a plurality of MCDU communication connections, to create a plurality of interception connections); and 
displaying the formatted stored data at the at least one of the two different interface displays in accordance with the formatting definitions of the interface display(e.g., Fig. 5 illustrates displaying the formatted stored data at the respective one of the two different interface display in accordance with the 
Per claim 14, Sivaratri discloses the method of claim 13 wherein the formatting definitions include display behaviors defining decoration related to how to format unformatted stored data for the at least two different interface displays (e.g., Step 602 as shown in Fig. 6; paragraph [0037], “… The MCDU communications module 210 interprets the MCDU format messages to identify the content of the MCDU format messages and to determine an appropriate layout comprising graphical elements and text for presentation to the user via the display device 214.  “; paragraph [0054]; paragraphs [0062-0063]).
Per claim 15, Sivaratri discloses the method of claim 14 wherein the formatting definitions define the constraints of the at least two interface displays (e.g., Accessible Page 410 as shown in Fig. 4 shows what avionics functions are available on page and user interactions 412 are allowed on a page.).
Per claim 16, Sivaratri discloses the method of claim 13, further comprising mapping the unformatting stored data to a set of formatted stored data foreach of the set of at least two different interface displays (paragraph [0061], “…The configurable database includes MCDU screen layouts and formats, which define pages, lines, and data fields associated with the MCDU interface... “; paragraph [0065]).
Per claim 18
Per claim 19, Sivaratri discloses the method of claim 12 wherein the at least two different interface displays are cockpit interface display (paragraph [0040], “…In some embodiments, the computing device 200 is an integrated computer system onboard an aircraft, and the display device 214 is located within a cockpit of the aircraft, and is thus implemented as an aircraft display...  “).
Per claim 20, Sivaratri discloses the method of claim 12, further comprising verifying each of the at least two different protocol-specific layer for avionics use independently from the protocol-agnostic interface layers (Examiner’s Note: The user input data module 212 verifies the protocol-specific layer for avionics while the MCDU communications module 210 serves as a protocol-agnostic interface layer.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8, 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sivaratri et al. (Hereinafter, Sivaratri, US 2018/0373404 A1) in view of Barber et al. (Hereinafter, Barber, US 10,135,927 B1)
.Per claim 1, Sivaratri discloses an architecture for an interface display (e.g., computing device 200 as shown in Fig. 2; paragraph [0007], “Some embodiments of the present disclosure provide a system for communicating using an architecture compatible with a multi-function control and display unit (MCDU) onboard an aircraft…”), comprising: 
a protocol-agnostic interface layer (e.g., multi-function control and display unit (MCDU) communications module 210 as shown in Fig. 2) configured to define unformatted system data (paragraph [0005]; paragraph [0037]; Examiner’s Note: The Examiner broadly and reasonably interprets the intercepted MCDU format communications transmitted by one or more avionics systems to be unformatted system data) ; 
a protocol-specific interface layer (e.g., user input data module 212 as shown in Fig. 2; paragraph [0038]) communicatively coupled with the protocol- agnostic interface layer, and defining display behaviors of the interface display(paragraph [0030],” The computing device 200 generally includes, without limitation: at least one processor 202; system memory 204; a user interface 206; a communication device 208; a multi-function control and display unit (MCDU) communications module 210; a user input data module 212; and a display device 214.  These elements and features of the computing device 200 may be operatively associated with one another, coupled to one another, or otherwise configured to cooperate with one another as needed to support the desired functionality--in particular, providing an alternative to an integrated multi-function control and display unit (MCDU) interface onboard an aircraft, as described herein.   “; paragraph [0038]); and 
a mapping table (e.g., multi-function control and display unit (MCDU) translation table 400 as shown in Fig. 4 ) defining formatting definitions for bidirectional mapping of the unformatted system data with the interface display (paragraph [0049], “As described herein, the MCDU translation table 400 is used by the system to convert or translate intercepted MCDU data such that the intercepted MCDU data may be presented by a computing device (reference 102, FIG. 1) for potential user interaction associated with one or more of the aircraft subsystems and/or relevant cockpit applications and other applications resident on the computing device (reference 102, FIG. 1). “); 
wherein the bidirectional mapping of the unformatted system data with the interface display enables displaying of formatted system data based on mapping the unformatted system data(paragraphs [0021],  [0028]), by way of the mapping table defining translating the unformatted system data between the protocol-agnostic interface layer and the protocol-specific interface layer(paragraphs [0045-0049]), such that the formatted system data is displayed in accordance with the display behaviors of the interface display (e.g., graphical user interface The GUI 500 is generally used to present intercepted MCDU data, to permit a user to interact with the intercepted MCDU data, and to receive user input interactions with aircraft subsystems and/or cockpit applications via the computing device (reference 102, FIG. 1).  “); and
 wherein the bidirectional mapping of the unformatted system data with the interface display enables receiving a formatted protocol-specific interface layer input data at the interface display(paragraphs [0005-0007]), and mapping the formatted input data to unformatted system input data, by way of the mapping table defining translating the formatted input data between the protocol-specific interface layer and the protocol-agnostic interface layer, such that the architecture can perform a system action based on the unformatted system data input(paragraphs [0057-0059])[[.]]; but does not expressly disclose
 wherein the interface display is an ARINC 661 cockpit display system.
Barber discloses wherein the interface display is an ARINC 661 cockpit display system (Abstract; column 2, lines 29—53; column 6, lines 29-45; column 11, lines 64-67 and column 12, lines 1-16; claims 1-9 of  Barber).
  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the flight data display of Barber ARINC 661 display system with the multi-function control and display unit of Sivaratri for incorporating non-ARINC 661 protocols as suggested by Barber.
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sivaratri and Barber to obtain the invention as specified in claim 1.
Per claim 2, Sivaratri and Barber disclose the architecture of claim 1 wherein the interface display is an avionics interface display (Sivaratri, e.g., display device 214 as shown in  Fig. 2; paragraph [0021], “ … A multi-function control and display unit (MCDU) is an aircraft onboard device that provides a user interface for particular avionics systems onboard an aircraft, which may include a Flight Management System (FMS), Communications Management Function (CMF), radio, circuit breakers (CB), Takeoff And Landing (TOLD) function or other avionics systems.   “).
Per claim 3, Sivaratri and Barber disclose the architecture of claim 2 wherein the interface display is a cockpit interface display (Sivaratri, paragraph [0040], “…In some embodiments, the computing device 200 is an integrated computer system onboard an aircraft, and the display device 214 is located within a cockpit of the aircraft, and is thus implemented as an aircraft display...  “).
Per claim 4, Sivaratri and Barber disclose the architecture of claim 1 wherein the display behaviors define how to format display data for the interface display (Sivaratri, e.g., step 602 as shown in Fig. 6; paragraph [0025], “… translation data may include, without limitation, MCDU screen layouts and MCDU screen formats, which define pages, lines, and data fields and data fields association with MCDU button pushes, allowed user interactions (e.g., user data entry, user data deletion, user data selection) on the data fields in the MCDU interface, and other data compatible with the computing device 102.  MCDU translation data also includes navigation data for the MCDU page hierarchy.  “; paragraph [0045-0047]; paragraph [0054]).
Per claim 5, Sivaratri and Barber disclose the architecture of claim 1, further comprising a set of interface displays (Sivaratri, paragraph [0051], “ The GUI 500 also presents user-selectable tabs 504, which, when selected, present data associated with "Alt/Spd" (i.e., altitude, speed) or "Fuel/Weight" of the aircraft ... “), and wherein the bidirectional mapping enables mapping between the protocol-agnostic interface layer and the protocol-specific interface layer by way of the mapping table defining formatting definitions for each of the set of interface displays (Sivaratri, paragraph [0062]).
Per claim 6, Sivaratri and Barber disclose the architecture of claim 5 wherein the set of interface displays includes at least two different interface displays (Sivaratri, e.g., ‘Alt/Spd’ and Fuel/Weight’ as shown in Fig. 5).
Per claim 7, Sivaratri and Barber disclose the architecture of claim 1 wherein the protocol-specific layer (Sivaratri, e.g., MCDU communications module 210 as shown in Fig. 2; paragraph [0037], “ The MCDU communications module 210 is configured to intercept MCDU format communications transmitted by one or more avionics systems onboard the aircraft, and to interpret the intercepted MCDU format communications such that the MCDU format communications may be presented via the display device 214 ...  “) is verified for avionics use independently from the protocol-agnostic interface layer (Sivaratri, e.g., user input data module 212 as shown in Fig. 2; paragraph [0038], “ The user input data module 212 is configured to receive user input interactions with presented avionics system data, -and to translate the user input data into an MCDU format for transmission to avionics systems onboard the aircraft ... “; Examiner’s Note: 
Per claim 8, Sivaratri and Barber disclose the architecture of claim 1 wherein the display behaviors define the constraints of the interface display (Sivaratri, e.g., Accessible Page 410 as shown in Fig. 4 shows what avionics functions are available on page and user interactions 412 are allowed on a page.).
Per claim 10, Sivaratri and Barber disclose the architecture of claim 1 wherein the formatted protocol-specific interface layer input data is a user input, and the system action includes an avionics system action that is performed in response to the user input received at the interface display (Sivaratri, paragraph [0038]).
Per claim 11, Sivaratri and Barber disclose the architecture of claim 1 wherein the mapping table defines decoration of the formatted data on the interface display (Sivaratri, e.g., Step 602 as shown in Fig. 6; paragraph [0037], “… The MCDU communications module 210 interprets the MCDU format messages to identify the content of the MCDU format messages and to determine an appropriate layout comprising graphical elements and text for presentation to the user via the display device 214.  “; paragraph [0054]; paragraphs [0062-0063]).
Per claim 21
Barber discloses wherein the at least one of the two different interface displays are an ARINC 661 cockpit display system (e.g., 130 ARINC 661 Display System, remote non-aircraft system 124-1 as shown in Fig. 1A; column 6, lines 5-28).
  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the flight data display of Barber ARINC 661 display system with the multi-function control and display unit of Sivaratri for incorporating non-ARINC 661 protocols as suggested by Barber.
 Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sivaratri and Barber to obtain the invention as specified in claim 21.
Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. 
Rejection Under 35 U.S.C. §102 
The Applicant’s Response, applicants argue that Sivaratri does not teach an interface display that is an ARINC 661 cockpit display system as recited in claim 1.
The Examiner respectfully disagrees with Applicant’s arguments because Sivaratri was relied upon to disclose an interface display that is an ARINC 661 cockpit display system.  Barber discloses wherein the interface display is an ARINC 661 cockpit display system (Abstract; column 2, lines 29—53; column 6, lines 29-45; column 11, lines 64-67 and column 12, lines 1-16; claims 1-9 of  Barber).
  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the flight data display of Barber 
Regarding claim 12, Applicant argues that Sivaratri does not teach a corresponding method for a set of interface displays defining at least two different protocol-specific interface layers corresponding to at least two different interface displays.
The Examiner disagrees since Sivaratri discloses “systems, devices, and methods for replacing a multi-function control and display unit (MCDU) onboard an aircraft” (paragraph [0020]; paragraph [0023]; paragraph [0028], “…Thus, the computing device 102 functions as a replacement to the MCDU 106 interface, and provides a user-friendly graphical interface for user interaction with the plurality of avionics systems 108 onboard the aircraft 104.  “).  Sivaratri teaches an architecture that connects to a plurality of MCDU connections to create a plurality of connections (See Step 702 of Fig. 7; paragraph [0057])  and  intercept MCDU communications transmitted by a plurality of avionics systems to the MCDU using the plurality of interception connections (See Step 704 of Fig. 7; paragraph [0057]).  Sivaratri suggest a protocol-agnostic interface layer since the MCDU communications module connects to a plurality of MCDU connections to create a plurality of connections and intercept MCDU communications transmitted by a plurality of avionics systems to the MCDU using the plurality of interception connections.  It is not connecting to a single MCDU connection and not intercepting MCDU communications transmitted from a single avionics system.  Therefore, Sivaratri discloses a corresponding method for a set of interface displays defining at least two 
Therefore, Examiner submits that claims 2-8 and 10-11 are also not allowable.
Rejection Under 35 U.S.C. §103 
Claims 2-8, 10-11, 13-16, and 18-20 ultimately depend from claims 1 and 12 respectively, and are not patentable over Sivaratri based at least on their respective dependency on claims 1 and 12. Examiner maintains the rejection of claims 2-8, 10-11, 13-16, and 18-20.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173